Exhibit 3.5 NEW YORK MORTGAGE TRUST, INC. ARTICLES SUPPLEMENTARY 7.875% Series C Cumulative Redeemable Preferred Stock New York Mortgage Trust, Inc., a Maryland corporation (the “Corporation”), hereby certifies to the State Department of Assessments and Taxation of Maryland that: FIRST : Under a power contained in ArticleVI of the charter of the Corporation (the “Charter”), the Board of Directors (the “Board”) by duly adopted resolutions classified and designated 4,140,000 shares of authorized but unissued Preferred Stock (as defined in the Charter) as shares of 7.875% Series C Cumulative Redeemable Preferred Stock, $0.01 par value per share (the “Series C Preferred Stock”), with the following preferences, conversion and other rights, voting powers, restrictions, limitations as to dividends and other distributions, qualifications, and terms and conditions of redemption, which, upon any restatement of the Charter, shall become part of ArticleVI of the Charter, with any necessary or appropriate renumbering or relettering of the sections or subsections hereof. 1.
